Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “at least one outlet hole (21) comprises a slot that extends along a curved wall (20) of the casing (2) defining a half-moon” must be shown or the feature(s) canceled from the claim(s).  As presently shown, none of the drawings conveys openings that define a “half-moon” shape. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recites the limitation “means (40) for separating the stone from the flesh (12) already detached from the stone” where “means” is used as a generic placeholder for the functional limitation of “separating the stone from the flesh” without reciting sufficient structure, material or acts to entirely perform the recited function. Therefore, the term “mean’s for separating the stone from the flesh” will be construed under 35 U.S.C. 112(f) as a refining device comprising an impeller that rotates in a sieve as described in Col. 3, Ln.  27-31, or equivalents thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2, 3, and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “the step of removing the flesh from the stone” is not clear which step from claim 1 it is referring to, since Claim 1 appears to recite two steps of removing the flesh from the stone. That is, Claim 1 recites “removing from the stone (11) at least a part of the flesh (12) attached to the stone (11)”, and later recites “making said semi-processed product pass through a sieve (4) that retains the stone (11) allowing the passage of the flesh (12)” where both limitations read on “the step of removing the flesh from the stone”. For purpose of applying prior art, the claim will be construed as referring to the former step. 
Claim 3 is rejected based on its dependency on a rejected Claim. 
Regarding Claim 8, the limitation “draws in rotation the stone (11) pushing it against the sieve” is indefinite because the terms “draws in” and “pushing it against the sieve” appears to be conflicting language. That is, “draws in” implies movement towards the center whereas the limitation appears to be directed to pushing the stone against the sieve through centrifugal force as described in applicant’s specification at Page 4, Ln. 5-9 “due to the effect of the radial thrust imposed by the blade and by centrifugal effect”. Additionally, it is not clear as to what “draws in rotation the stone” means. Also, the term “to determine” renders the claim indefinite because it is not clear if this is a step performed mentally by a person or if the claim is referring to the detachment is determined by the stone pushing against the sieve. It is advised to change the term “to determine” to “to cause”. For purpose of applying prior art, the term “to determine” will be construed as “to cause”. Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or , nonobviousness.
Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eymeric (US 2,500,981) in view of Wu (CN 109380742A- see machine-translations). 
Regarding Claim 1, Eymeric discloses a method for processing fruit that has a central stone and flesh surrounding the stone (stone-fruit, Col. 1, Ln. 10-15), said method comprising the steps of: 
-positioning the fruit inside a casing (Cylindrical casing 1) in which a rotating element (rotary drum 5) rotates, said casing comprising at least one outlet hole (openings 9); 
-removing from the stone at least a part of the flesh attached to the stone (disintegrated and separated, Col. 2, Ln. 5-10); characterized in that the step of removing from the stone at least a part of the flesh attached to the stone comprises the step of pushing the fruit by centrifugal force against the casing (“thrown by the action of centrifugal force against the casing” Col. 2, Ln. 10-13) and bringing said rotating element into contact with the flesh until the stone manages to pass through said at least one outlet hole (Col. 2, Ln. 5-19). 
Eymeric is silent to the method also comprising the steps of: 
-obtaining a semi-processed product downstream of the casing comprising the stone and the flesh that was separated from the stone ; 
-making said semi-processed product pass through a sieve that retains the stone allowing the passage of the flesh. 
Wu discloses a process of pulping mangoes and removing the stone of the mango (see Background technique, page 1). Following a processing step of a fruit that results in a semi-processed product comprising both a stone and an at least partially removed flesh of a mango(“the core and the peel are filtered out”, page 3 ln. 14-15), Wu retains the core by passing the product through a sieve (filter frame) to further remove pulp around the core (“The core is transported to the peeling tank with the filter frame through the conveyor belt, and the stirring is driven by the motor in the peeling tank. Remove the pulp and fiber filaments from the core, and then take out the filter frame” Page 3, last 3 lines). Therefore, since Eymeric is directed to pitting a stone fruit, it would have been obvious to one of ordinary skill in the art to employ a sieve as taught by Wu for the purpose of further removing pulp and flesh from the pit. 
Regarding Claim 7, Wu further teaches a process characterized in that the step of making said semi-processed product transit through the sieve comprises the step of making the semi-processed product pass through a first refining device (peeling tank 33) comprising an impeller (stirring blade 36) that rotates in the sieve (filter frame 37) and pushes the flesh through the sieve, the stones being retained by the sieve (“Remove the pulp and fiber filaments from the core” page 3, last 3 lines). 
Regarding Claim 8, Wu further teaches a process characterized in that said impeller is bladed (stirring “blade” 36) and draws in rotation the stone pushing it against the sieve to determine a further detachment of flesh still attached to the stone (“Remove the pulp and fiber filaments from the core” page 3, last 3 lines).
Regarding Claim 9, as applied to the rejection of Claim 1, the combination is relied on to teach a  processing apparatus for processing fruit that has a central stone and flesh surrounding the stone, said apparatus comprising a stone remover, in turn comprising: 
- a rotating element (rotary drum 5 of Eymeric); 
- a casing (cylindrical casing 1 of Eymeric) inside which said rotating element is placed (see Fig. 3 of Eymeric), said casing comprising at least one outlet hole (9 and 10) for letting out the stone and the flesh detached from the stone; said rotating element being adapted to remove the flesh attached to the stone and to draw in rotation the fruit placed inside the casing pushing it by centrifugal force against said casing (Col. 2, Ln. 5-24); said apparatus comprising a means for separating the stone from the flesh (filter frame 37 of Wu) already detached from the stone, said separation means being placed downstream of said casing (see filter frame 37, Fig. 2 of Wu relative to the extrusion box 13 which is construed to be analogous to Eymeric’s casing.
Regarding Claim 10, Eymeric further teaches the rotating element being coaxial with the casing (see Fig. 3). 

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Catelli et al. (US  2004/0007139). 
Regarding Claim 2, the combination is silent to a process characterized in that the step of removing the flesh from the stone comprises the step of positioning by centrifugal effect the stone between the casing and an imaginary circumference travelled by the outer diameter of a blade element being part of the rotating element; said blade element removing at least a part of the flesh attached to the stone without coming into contact with the stone.
Catelli is relied on to teach a process of extracting juice or pulp from fruit products comprising seeds (see paragraph 1), where the fruit product is similarly placed in a casing comprising outlet holes (cage 4) in which a rotating element rotates inside (blades 5a). Catelli further teach positioning the stone against the casing through centrifugal effect (paragraph 32) and also teaches determining the radial dimensions of the blade such that a distance between the radial blade and the inside of the cage is greater than the maximum dimension of any bodies present in the pulp of the produce to be treated to avoid crushing the non-pulp elements of the produce such as seeds (paragraph 28). 
Therefore, since both Eymeric and Catelli are directed to similar process of processing fruits using centrifugal force via a rotating blade, it would have been obvious to one of ordinary skill in the art to position the stone between the casing and an imaginary circumference traveled by the outer diameter of a blade element such that the blade does not contact the stone for the purpose of preventing crushing of the stone. 
Regarding Claim 3, Catelli further teaches maintaining a radial distance (such as 6mm, paragraph 28) such as to allow the stone to remain near the casing without coming into contact with the blade element for the purpose of avoiding crushing of the stone. 
Regarding Claims 4 and 5, while Eymeric discloses openings for fruit materials to pass through, Eymeric is silent to comprising a slot defining a half-moon, or a slit having a width between 30 and 40 millimeters. However, Eymeric recognizes that the shape, dimensions and the relative disposition of the openings may vary. Therefore, Catelli is relied on to provide a further showing of varying the size and shape of the openings based on the desired fruit pieces desired. Catelli similarly uses centrifugal force to position the food against the inner surface of a casing (paragraph 32) where the fruit flesh eventually extrudes through the apertures 4a. Catelli provides interchangeable cages having apertures with different size and shapes (paragraph 19). Catelli also recognizes that the final dimensions of the extruded food products depend on the size of the cage aperture (paragraph 32). Therefore, since both Eymeric and Catelli are directed to processing fruits which involves removal of seeds (see paragraph 28 of Catelli and Col. 1, Ln. 7-15) of Eymeric), it would have been obvious to one of ordinary skill in the art to vary the size and shape of the openings based on the type of fruit being processed, as the desired degree of pulping. 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Clancy et al. (US 3,941,045). 
Regarding Claim 6, Eymeric is silent to specifically reciting a casing and rotating element made of metal. Clancy is directed to an apparatus for processing fruits that involves pulping, slicing, and destoning (Col. 1, Ln. 5-7). Clancy is relied on to teach the use of stainless steel as an inert material so that the sliced or pulped articles will not become contaminated through contact with the apparatus (Col. 1, Ln. 38-42). Therefore, since Eymeric is also directed to pulping fruit materials, it would have been obvious to one of ordinary skill in the art to use stainless steel material to prevent contamination from the apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792